DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection is applied below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3, 5, 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2018/0159203 A1) in view of Sakama et al. (US 2006/0001138 A1).
Regarding claim 1, Baks discloses in Fig. 1 and 6A integrated antenna assembly, comprising: one or more antenna elements(641); one or more electronics components(RFIC 102)
a microstrip feed network (642, 612-1,612-2, 612-3, 614-1,614-2, 614-3) electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 6A, claim 20).
Baks does not disclose static discharge element disposed between the one or more antenna elements and the one or more electronics components and wherein the static discharge element is electrically connected to the microstrip feed network
Sakama discloses integrated antenna assembly, comprising: one or more antenna elements (3); one or more electronics components(4 IC Chip); and a static discharge element (7) disposed between the one or more antenna elements and the one or more electronics components(Fig. 1a-b[0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the static dischange element of Sakma to the system of Baks into the circuit of Sakama to prevent electric static breakdown and protect the components (Sakarma [0027])
Baks disclose the microstrip feed network electrically connects the antenna elements to the electric components (Fig. 6a[0070-73]) and Sakama discloses the discharge element electrically connect to the antanna elements and electrically connected to the electronic components (Fig. 1a-b[0027]) and the combination of Avser and Sakama would disclose the static discharge element electrically connected to the antenna elements and the antenna elements electrically connected to the microstrip feed network so that the static discharge element is electrically connected to the microstrip feed at least through the antenna elements. 
Regarding claim 3, Baks discloses integrated antenna assembly of claim 1, wherein the one or more antenna elements are disposed on a first dielectric (D6 Fig. 6a), and wherein the 
Regarding claim 5, A Baks discloses integrated antenna assembly of claim 1, further comprising a composite substrate common to the one or more antenna elements and the one or more electronics components (610 Fig.6A).
Regarding claim 25, A Baks discloses integrated antenna assembly of claim 1, wherein the static discharge element comprises a first trace that electrically connects to a second trace of the microstrip feed network that electrically connects the one or more antenna elements to the one or more electronics components(Fig. 6A, Sakama Fig. 1a-b[0027]).
Claim 1,3, 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (US 2020/0106192 A1) in view of Sakama et al. (US 2006/0001138 A1) .
Regarding claim 1, Avser discloses integrated antenna assembly, comprising: one or more antenna elements(40. 104A); one or more electronics components(control circuity 14)
a microstrip feed network (158, Fig. 7) electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 7).
Avser does not disclose static discharge element (7) disposed between the one or more antenna elements and the one or more electronics components and wherein the static discharge element is electrically connected to the microstrip feed network
Sakama discloses integrated antenna assembly, comprising: one or more antenna elements (3); one or more electronics components(4 IC Chip); and a static discharge element (7) disposed between the one or more antenna elements and the one or more electronics components(Fig. 1a-b[0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the static dischange element of Sakma to the system of Baks into the circuit of Sakama to prevent electric static breakdown and protect the components (Sakarma [0027])
Avser disclose the microstrip feed network electrically connects the antenna elements to the electric components ((158, Fig. 7)  and Sakama discloses the discharge element electrically connect to the antanna elements and electrically connected to the electronic components (Fig. 1a-b[0027]) and the combination of Avser and Sakama would disclose the static discharge element electrically connected to the antenna elements and the antenna elements electrically connected to the microstrip feed network so that the static discharge element is electrically connected to the microstrip feed at least through the antenna elements. 
Regarding claim 3, Avser discloses integrated antenna assembly of claim 2, wherein the one or more antenna elements are disposed on a first dielectric (dielectric layer 142 Fig. 7, [0096] 104A and 104B “may each be formed on respect dialectic layer 142 in substrate 140. Zero, one or more than on dielectric layers 142 may be interposed between the dielectric layer 142 supporting path element 104B” ), and wherein the microstrip feed network is disposed on a second dielectric that is separated from the first dielectric(another dielectric layer 142, Fig. 7 [0096]).
Regarding claim 5, Avser discloses integrated antenna assembly of claim 1, further comprising a composite substrate common to the one or more antenna elements and the one or more electronics components (substrate 140 Fig. 7).
Regarding claim 6, Avser discloses integrated antenna assembly of claim 5, wherein the composite substrate comprises a ground plane on a backside(Avser:152, Fig. 7).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Sakama as applied to claim 1 above, and further in view of Gao et al. (US2016/0329880 A1).
Regarding claim 8, Baks discloses the integrated antenna assembly of claim 1, wherein the static discharge element is a shorted stub with wavelength of an operating frequency of the integrated antenna assembly( Sakama[0027)].
Sakama does not specify the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly.
Gao discloses the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly([004]).
Before the effective filing date of the invention, it would have been obvious to set the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly as disclosed in Gao to provide good protection against ESD.
Claim 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Sakama as applied to claims 1 above, and further in view of Bhardwaj (US2016/0054770 A1).
Regarding claim 9, Baks discloses integrated antenna assembly of claim 1, except further comprising one or more thermal dissipators.
Bhardwaj discloses a thermal dissipator in a portable device (graphene film for heat dissipation [0030] claims 21)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a thermal dissipator into the substrates as disclosed in 
Regarding claim 10, Baks discloses integrated antenna assembly of claim 9, wherein the one or more thermal dissipators are disposed within a composite substrate that is common to the one or more antenna elements and the one or more electronics components (Dielectric/ insulators D1-6 of Baks or substrate layer of Baks could include the graphene film of Bhardwaj for heat dissipation [0030] claims 21).
Regarding claim 11, Baks discloses integrated antenna assembly of claim 9, wherein the one or more thermal dissipators are thermally-conductive films (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 12, Baks discloses integrated antenna assembly of claim 9, wherein the one or more thermal dissipators are formed of one or more of graphite, graphene, alumina, silicon carbide, or aluminum nitride (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 13, Baks discloses integrated antenna assembly of claim 9, except wherein each of the one or more thermal dissipators is sandwiched between two ground planes(122 or D1-D4 of Baks with a graphene film of Bhardwaj for heat dissipation [0030] claims 21  ). 
Regarding claim 14, Baks discloses integrated antenna assembly of claim 14, wherein one or both of the two ground planes electrically connect to at least one other ground plane through one or more vias (ground planes M2 and M5 connect through 636 and 632, and 642 ground , 126, 124 ground, Fig. 6A).
Claim 15 -21, 23 and 27are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Bhardwaj (US2016/0054770 A1).
Regarding claim 15, Baks discloses in Fig. 1 and 6A integrated antenna assembly, comprising: one or more antenna elements(641); one or more electronics components(RFIC 102)
wherein a layer is sandwiched between two ground planes (122 or D1-D4).
Baks does not disclose one or more thermal dissipators.
Bhardwaj discloses a thermal dissipator on a layer(Bhardwaj graphene film for heat dissipation [0030] claims 21, [0040])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a thermal dissipator as disclosed in Bhardwaj on a layer of the composite substrate of  Baks sandwiched between two ground planes to improve the function of the assembly by reducing heat and keeping system compact. 
Regarding claim 16, Baks discloses integrated antenna assembly of claim 15, further a comprising a microstrip feed network (642, 612-1,612-2, 612-3, 614-1,614-2, 614-3) electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 6A, claim 20).
Regarding claim 17, Baks discloses integrated antenna assembly of claim 16, wherein the one or more antenna elements are disposed on a first dielectric (dielectric layer 142 Fig. 7, [0096] 104A and 104B “may each be formed on respect dialectic layer 142 in substrate 140. Zero, one or more than on dielectric layers 142 may be interposed between the dielectric layer 142 supporting path element 104B” ), and wherein the microstrip feed network is disposed on a second dielectric that is separated from the first dielectric(another dielectric layer 142, Fig. 7 [0096]).
Regarding claim 18, Baks discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are disposed within a composite substrate that is common to the one or more antenna elements and the one or more electronics components (122 or D1-D4).
Regarding claim 19, Baks discloses integrated antenna assembly of claim 18, wherein the composite substrate comprises a ground plane on a backside(ground planes M2,M5, 126,124, 642 and 102).
Regarding claim 20, Baks discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are thermally-conductive films (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 21, Baks discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are formed of one or more of graphite, graphene, alumina, silicon carbide, or aluminum nitride (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 23, Baks integrated antenna assembly of claim 1, wherein one or both of the two ground planes electrically connect to at least one other ground plane through one or more vias (ground planes M2 and M5 connect through 636 and 632, and 642 ground , 126, 124 ground, Fig. 6A).
Regarding claim 27, Baks discloses the integrated antenna assembly of claim 15, further comprising a composite substrate(Fig. 6A), wherein the one or more antenna elements and the one or more electronics components are secured to a substrate(641 and 102 on 610), and wherein the one or more thermal dissipators extend over an entire length and an entire width of the substrate(122 or D1-D4).




Allowable Subject Matter
Claims 24 and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844